113 F.3d 1238
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Ronald H. KRISS, Plaintiff/Appellant,v.ESCO ELECTRONICS CORPORATION, Defendant/Appellee.
No. 96-3961.
United States Court of Appeals, Eighth Circuit.
May 23, 1997.

Appeal from the United States District Court for the Eastern District of Missouri.
Before MURPHY and HEANEY, Circuit Judges, and ROSENBAUM,1 District Judge.
PER CURIAM.


1
Esco Electronics terminated Ronald Kriss as part of a reduction in force, and he brought suit alleging he was laid off due to his age in violation of the Age Discrimination in Employment Act (ADEA) and the Missouri Human Rights Act.  The district court2 granted summary judgment for Esco.  On appeal, Kriss contends that there exist genuine issues of material fact which preclude summary judgment and that the district court should have stayed its decision until after discovery was complete.  After a careful review of the record, we conclude that the district court did not err in granting summary judgment because Kriss failed to make the necessary showing that age was the reason for his lay off and there was no abuse of discretion in denying the motion for a stay.  The judgment is therefore affirmed.



1
 The Honorable James M. Rosenbaum, United States District Judge for the District of Minnesota, sitting by designation


2
 The Honorable Jean C. Hamilton, Chief United States District Judge for the Eastern District of Missouri